UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4992


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEONTAYE DERRICK HARVEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00578-CCB-1)


Submitted:   October 22, 2013             Decided:   October 29, 2013


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland, for Appellant.     Benjamin M. Block, OFFICE OF THE
UNITED STATES ATTORNEY, John Walter Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Deontaye      Harvey    pled       guilty    in      accordance   with    a

written plea agreement to Hobbs Act robbery, 18 U.S.C. § 1951(a)

(2006), and brandishing a firearm in furtherance of a crime of

violence, 18 U.S.C. § 924(c) (2006).                   Harvey was sentenced to

seventy-eight     months      in    prison       for       the     conspiracy       and

eighty-four months, consecutive, for the firearm offense.                           He

now   appeals.     His      attorney   has      filed      a    brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967), raising three issues

but stating that there are no meritorious issues for appeal.

Harvey was advised of his right to file a pro se supplemental

brief but did not file such a brief.

           The United States moves to dismiss the appeal in part

based on Harvey’s waiver in his plea agreement of his right to

appeal his convictions and any sentence determined using a base

offense   level   of   27    or   lower,      plus   the       statutorily   required

seven years consecutive for the firearm offense.                     Upon review of

the record, including the plea agreement, the transcript of the

Fed. R. Crim. P. 11 proceeding, the presentence investigation

report, and the sentencing transcript, we conclude that Harvey’s

waiver was knowing and voluntary.                    We further find that the

issues Harvey seeks to raise on appeal—whether the sentence is

reasonable and whether he was denied his right to allocution—



                                          2
fall within the scope of the waiver.                   Accordingly, with respect

to these waivabale issues, we grant the motion to dismiss.

            Pursuant to Anders, we have reviewed the entire record

for    meritorious     nonwaivable        issues,          see   United       States    v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005), and have found none.

We therefore affirm in part and dismiss in part.                              This court

requires that counsel inform Harvey, in writing, of his right to

petition    the    Supreme    Court      of    the    United     State      for   further

review.    If Harvey requests that such a petition be filed, but

counsel    believes   that    the       petition      would      be    frivolous,      then

counsel      may      move        in      this        court           for     leave     to

withdraw from representation.              Counsel’s motion must state that

a copy of the motion was served on Harvey.                            We dispense with

oral   argument     because       the    facts       and   legal       contentions     are

adequately    presented      in    the    materials         before      the   court    and

argument would not aid the decisional process.



                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                           3